Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,154,922.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are, for the most part, broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
Regarding the limitation in claim 1 reciting the use of a plurality of programmatic instructions for causing the pulse generator to generate a plurality of electrical pulses, while the ‘922 patent only explicitly refers to the generation of a modulation signal for modulating pulse signal parameters, it suffices to say that if one is generating a modulation signal for controlling pulse generation, one intends the pulse generator to generate pulses based on this modulating signal.

Regarding claim 15, while the ‘922 invention encompassed by patented claim 8 does not refer to the controller and pulse generator as being placed in a first housing with the electrode positioned outside of the housing, those of ordinary skill in the art would have considered such an arrangement to be an obvious mechanical expediency to allow the controller to readily and conveniently access the pulse generator in a protective housing, while allowing the electrode to be exposed to the patient’s skin by placing it outside of the housing.
Regarding claims 17-20, note the comments below regarding interpretation of the limitations contained therein in apparatus claims.  The same analysis can be applied here and will not be repeated for the sake of brevity.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,154,922 in view of Strother (Pub. No. 2007/0123952).
Regarding claim 2, while the ‘922 invention associated with patented claim 8 does not discuss the use of a second electrode adapted to be positioned on a surface of the patient’s skin, Strother teaches the use of such an electrode in a related device.  .
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,154,922 in view of Spector (Pub. No. 2013/0338729).
Regarding claim 16, while the ‘922 invention encompassed by patented claim 8 does not refer to the controller being placed in a first housing with the pulse generator and electrode positioned outside of the housing (the electrode necessarily required to be outside of the housing in order to allow stimulation), those of ordinary skill in the art would have considered the exact arrangement to be a matter of obvious design such as elaborated below in the rejection of claim 16 under §103.  Application of Spector to the ‘922 patent parallels that given below and thus will not be repeated for the sake of brevity. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 refers to an embodiment where the controller is positioned in a first housing, while the pulse generator and at least one electrode are positioned outside the first housing.  Claim 1, however, indicates that the patch comprises a controller, pulse generator and at least one electrode.  In the specification, the term “patch” refers to the component(s) of the system placed on the body --distinguished from structure such as non-transient memory located in a smartphone (see for example p. 48 where it is stated that the companion device is physically separated from and external to the dermal patch).  There does not appear to be a disclosure of a dermal patch that contains a controller, pulse generator and at least one electrode, which also places the controller in a first housing with the pulse generator positioned outside the housing.  The confusion appears to stem from the applicant’s amendment to claim 1 deleting the reference to a “system,” and replacing it by a reference to an electrical dermal patch –a subcomponent of the overall system –while still referring to features of the overall system in dependent claims.  Applicant should also note claim 1 of their 10,154,922 patent which refers to a control device with memory physically separate from the dermal patch.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the confusion associated with claim 16, note the comments made above in the rejection of said claim under §112(a).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 4, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay et al. (Bishay: Pub. No. 2001/0021869) in view of Gliner (Pat. No. 6,671,557). 
Bishay discloses an electrical dermal patch adapted to be adhered to a patient's skin (see at least Fig. 22); the electrical dermal patch comprising: a controller (150 or disclosed equivalents); at least one electrode (102 or disclosed equivalents) adapted to be implanted to a depth of 0.1 mm to 30 mm within said patient's skin (par. 0056); a pulse generator (that portion of the control unit that generates the disclosed pulses) in electrical communication with the controller and said at least one electrode for producing a plurality of pulses (inherently required to allow control and application of the pulses); wherein the plurality of electrical pulses comprise a pulse width in a range of 10 microseconds to 100 msec, a pulse amplitude in a range of 100 microamperes to 500 mA, and a pulse frequency in a range of 1 Hz to 10,000 Hz (see at least par. 0057).
Bishay does not explicitly disclose the modulation of at least one of the patient's appetite, hunger, level of satiety, or level of satiation level, and does not discuss specifics regarding the use of programmatic instructions stored in a non-transient memory.  
Regarding the intended therapy, lacking any structural differences between the Bishay system and the presently claimed apparatus, the Bishay invention is considered 
Regarding the use of a plurality of programmatic instructions, stored in the non-transient memory, wherein, when executed by the controller, the plurality of programmatic instructions cause the pulse generator to generate a plurality of electrical pulses, while Bishay does not explicitly discuss programming details, it suffices to say that those of ordinary skill in the art would have considered the use of programmatic instructions stored in a non-transient memory as a means for control to be blatantly obvious.  Gliner, for example, shows in a substantially related system the use of a well-known microprocessor 50 and memory (not shown) to control generation of pulses (col. 4, line 40-col. 5, line 15).  Common sense would lead the artisan of ordinary skill in the medical art to also use programmatic instructions stored in a non-transient memory as a means to effect the control required by Bishay, and allow one to tailor stimulation and treatment to individual patients as needed.
Regarding claim 3, Bishay discloses the use of a plurality of percutaneous electrodes (see par. 0052) with the electrodes penetrating to a predetermined depth as discussed above. 
Regarding claim 4, given that the depth of penetration is described by Bishay as an application dependent parameter and that depths within the claimed range may be employed (par. 0056), the system of Bishay is considered to be configured to generate 
Regarding claim 15, note Figs. 1 and 2 of Gliner.  The use of a housing to contain controller and pulse generator components would have been considered blatantly obvious to anyone of ordinary skill in the medical device arts as a means to protect the patient/physician from potential shock and prevent damage to the componentry.  To utilize such a housing arrangement in the system of Bishay would have therefore been considered obvious to anyone of ordinary skill.
Regarding claims 17-19, whether the electrical field produced by Bishay contacts any of the dermatome locations simply depends on where one chooses to place the apparatus of Bishay.  Again, the applicant’s invention is drawn to an apparatus and not a method.  Any substantially similar apparatus capable of placement at the locations listed would be capable of producing the desired result.
Regarding claim 20, Bishay discloses that one may employ an adhesive layer on the bottom surface of the electrical dermal patch (par. 0069).  While Bishay does not elaborate on the average minimum peel strength, those of ordinary skill in the art would have considered the peel strength to be a matter of obvious design, with patient comfort, patient activity, patch stability, required attachment time-spans and ease of removal being obvious factors to consider.  The applicant gives no criticality to such a feature and suggests that commercially known biomedical adhesives such as LOCTITE may be used as a non-limiting example.  Artisans of ordinary skill in the art given the suggestion by Bishay that adhesives may be employed in medical device applications to .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay and Gliner as applied to claims 1, 3, 4, 15 and 17-20 above, and further in view of Strother (Pub. No. 2007/0123952).
Regarding claim 2, Bishay does not discuss the use of a second electrode adapted to be positioned on a surface of the patient’s skin.  Strother, however, discloses in a related nerve stimulator, that, if desired, the requisite return electrode may be in the form of a surface electrode adhesively attached to the patient’s skin (par. 0063).  Strother teaches that surface electrodes may be advantageous over needle style return electrodes because they reduce the likelihood of infection, are easy to install, and provide a larger surface area vs. needle-type return electrodes (par. 0063).  Artisans of ordinary skill looking to take advantage of these benefits would have therefore considered the use of a surface electrode as obvious.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishay and Gliner as applied to claims 1, 3, 4, 15 and 17-20 above, and further in view of Spector (Pub. No. 2013/0338729).
Regarding claim 16, Bishay does not discuss positioning a controller in a first housing and a pulse generator and at least one electrode outside the first housing.  Spector, however, discloses a related electrical stimulation device wherein a controller 20 is positioned in a first housing, while the pulse generator and at least one electrode (patch 10 comprising a battery 13 and microprocessor 17 forming a pulse generator, with leads 14, 15 and conductive paste 16 forming at least one electrode) positioned 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 15, 2021